All the assignments of error and the arguments in support thereof in appellants' briefs and in the petition for a rehearing have been *Page 457 
considered. The court has specially considered appellants' contention that, in the course of the proceedings in the court below and in the construction and application of the statutes of this state, section 10, art. 1, and section 4, art. 4, of the Constitution of the United States, and section 1 of the Fourteenth Amendment thereto, were disregarded.
After due consideration of these and all other constitutional questions raised by appellants, the court adheres to the conclusion stated in the original opinion and unanimously holds that no provision of the Federal Constitution has been contravened.
It is therefore ordered, all the members of the court concurring, that appellants' petition for a rehearing be denied.